o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-126360-10 uil the honorable mark schauer member u s house of representatives west ganson street jackson mi attention ------------- dear congressman schauer this letter responds to your inquiry dated date on behalf of your constituent who was considering a short_sale of her home she asked if she can exclude from gross_income the indebtedness on her principal_residence cancelled after and if she should file form_982 reduction of tax_attributes due to discharge_of_indebtedness and sec_1082 basis_adjustment a taxpayer can exclude cancelled qualified_principal_residence_indebtedness from gross_income sec_108 of the internal_revenue_code the code qualified_principal_residence_indebtedness is a mortgage that the taxpayer obtains to buy build or substantially improve the taxpayer's principal_residence sec_108 of the code the maximum amount a taxpayer can exclude is dollar_figure million dollar_figure million for a married taxpayer filing a separate_return prior to the enactment of the emergency economic stabilization act of this exclusion applied only to indebtedness cancelled prior to date however the economic stabilization act extends this exclusion to qualified_principal_residence_indebtedness cancelled before date any taxpayer who excludes cancelled debt from gross_income must complete form_982 and file it with the federal_income_tax return for the taxable_year when the cancellation occurs the purpose of form_982 is to report the exclusion and related adjustments to certain tax_attributes because this exclusion_from_gross_income now applies to conex-126360-10 qualified_principal_residence_indebtedness cancelled before your constituent should file form_982 if she qualifies for this exclusion i hope this information is helpful if you have any additional questions please contact -- ------------------------- or ------------------- at --------------------- sincerely andrew j keyso deputy associate chief_counsel income_tax accounting
